PER CURIAM.
Appellant, Mack Arthur Agnew, was tried and found guilty of the crime of robbery and sentenced to twenty-five years in the state prison. Thereafter, appellant filed his notice of appeal together with his brief, these being filed in pro. per. In addition to appellant’s brief, the public defender in and for the Twelfth Judicial Circuit filed an “Anders” brief,1 and asked to withdraw as counsel.
We have studied the briefs and all other matters filed in this cause and find them to be without merit. Therefore, the order appealed from is affirmed and the public defender’s motion to withdraw as counsel is granted.
Affirmed.
HOBSON, C. J., and LILES and PIERCE, JJ., concur.

. See Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.